                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


DELLA CHRISTINE WADE, as the
Personal Representative of the Estate of
Billy Mitchel Wade, Sr., deceased;                           8:19CV139

                     Plaintiff,
                                                    ORDER TO SHOW CAUSE
       vs.

UNION PACIFIC RAILROAD
COMPANY,

                     Defendant.



      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendant Union Pacific Railroad Company, and Defendant Union Pacific Railroad
Company has not voluntarily appeared.

      Accordingly,

      IT IS ORDERED that plaintiff shall have until September 19, 2019 to show
cause why this case should not be dismissed pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. The failure to timely comply with this
order may result in dismissal of this action without further notice.

      Dated this 29th day of August, 2019.


                                              BY THE COURT:


                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
